Citation Nr: 0505156	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a low back disorder.

2.  Entitlement to a compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in September 2000, after 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  By this decision, the RO, in part, established 
service connection for both disabilities, and assigned an 
initial 10 percent rating for the low back disorder and a 
noncompensable (zero percent) rating for the headaches.  The 
veteran appealed, contending that higher ratings were 
warranted.

The record reflects that the veteran also filed a timely 
Notice of Disagreement regarding the initial noncompensable 
rating assigned for the residuals of a right tibia/fibula 
fracture.  However, a May 2002 rating decision subsequently 
assigned a 10 percent rating for this disability.  Moreover, 
a Statement of the Case (SOC) was promulgated on this issue 
in June 2002, and it does not appear that the veteran filed a 
timely Substantive Appeal on this claim.  Consequently, the 
Board has no jurisdiction to address this issue.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302.

For the reasons stated below, the Board concludes that 
additional development is required with respect to both 
claims.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

For the reasons stated below, the Board concludes that 
additional development is necessary in order to comply with 
the duty to assist.  

The record reflects that the veteran was accorded a VA 
medical examination in November 2000 which evaluated both his 
low back and headaches.  However, in an October 2004 
statement, the veteran's representative intimated that this 
examination was too old to adequately evaluate these 
disabilities, and that the disabilities had increased in 
severity since this examination.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  Consequently, the Board 
concludes that a contemporaneous VA examination is needed in 
order to make an informed decision regarding the veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability for both his 
service-connected low back disorder and his migraine 
headaches.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

As the RO last adjudicated the low back claim in the February 
2003 SOC, it does not appear that the veteran has been 
notified of the newly enacted provisions of Diagnostic Codes 
5235-5243 or that the RO had the opportunity to consider the 
revised criteria in evaluating this disability.  Moreover, 
the most recent VA examination in November 2000 may not have 
sufficiently addressed the symptomatology contemplated by the 
new provisions.  The Board concludes that this further 
supports the finding that a new examination is warranted with 
respect to the veteran's service-connected low back disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The veteran was sent a VCAA notice letter in March 2001 
pertaining to the underlying claims for service connection.  
However, as remand is otherwise required in this case, the 
Board is of the opinion that another VCAA letter should be 
provided on the increased rating issues to ensure continued 
compliance with VCAA.    

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claims for increased 
ratings for migraine headaches and a low 
back disorder.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected low back disorder and 
migraine headaches since November 2000.  
After securing any necessary release, the 
RO should obtain those records not 
already on file.

3.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for a new 
examination(s) to determine the current 
nature and severity of his service-
connected low back disorder and migraine 
headaches.  The claims folder should be 
made available to the examiner(s) for 
review before the examination(s).  

Moreover, with respect to the low back 
disorder, it is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency, duration, and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  Moreover, the RO's decision 
should reflect consideration of the 
revised regulatory criteria for rating 
spine disabilities found in 38 C.F.R. 
§ 4.71a.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained since 
the February 2003 SOC, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




